Citation Nr: 0312531	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  96-20 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for residuals of dental 
trauma, for the purpose of eligibility for VA outpatient 
dental treatment.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1986 to March 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that denied service connection for asthma 
and for loss of teeth due to dental trauma (claimed for the 
purpose of eligibility for VA dental treatment).  These 
claims were earlier denied by the RO in December 1993, but 
were reviewed again in February 1996 due to the receipt of 
additional service records.

This case was previously before the Board in April 1998 at 
which time it was remanded for additional development.  The 
Board's remand also noted that several issues were raised by 
the veteran's representative in the January 1998 informal 
hearing presentation.  These issues were referred to the RO 
for appropriate action.  A review of the file revealed that 
no action was taken regarding these potential issues; 
therefore, they are once again brought to the RO's attention 
for appropriate action.  

During the course of the appeal, the veteran's file was 
permanently transferred to the RO in Winston-Salem, North 
Carolina.


FINDINGS OF FACT

1.  There is no probative evidence demonstrating the veteran 
has asthma related to service.

2.  A fracture of tooth number 30 was due to dental trauma in 
service.


CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307 
(2002).

2.  The criteria for entitlement to service connection for 
loss of tooth number 30 due to trauma for the purpose of VA 
outpatient dental treatment have been met.  38 U.S.C.A. §§ 
1110, 1131, 1712, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.381, 17.161 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  They also include an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002). 

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, been accomplished.

Through the April 1996 statement of the case and the December 
2002 supplemental statement of the case, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefits sought, the evidence 
that would substantiate the claims, and the evidence that has 
been considered in connection with the appeal.  Moreover, in 
a letter dated in May 2001, the RO specifically informed the 
veteran of the VCAA and VA's duty to assist and notify under 
the new law.  Correspondence dated in July and December 1998 
informed the veteran of what evidence VA was trying to obtain 
and what evidence the veteran should try to obtain.  The 
Board finds that the aforementioned documents collectively 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  In view of the foregoing, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support the claim, and has 
been provided ample opportunity to submit such information 
and evidence.  The duty to assist the veteran in obtaining 
evidence to substantiate his claims has been met through VA's 
attempt to obtain medical records identified by the veteran 
and the scheduling of VA examinations. 

Factual Background

Service medical records include an enlistment examination 
report that did not contain any significant findings.  Dental 
records dated in January 1987 noted problems with teeth 
numbers 2, 3, 14, 30, and 31.  Teeth numbers 22 and 23 were 
evaluated in June 1987.  

In August 1987, while onboard ship, the veteran was knocked 
over by a wave and sustained several injuries including an 
intraoral laceration degloving the right mandible and causing 
numbness of the right lower lip and jaw.  Damage to the 
dental nerve was noted.  X-rays indicated there was no 
mandible fracture.  In September 1987 he was noted to have 
oral injuries with sutures in his mouth and facial numbness.  
October 1987 dental records noted right facial parasethia and 
gingival grown interproximal to teeth numbers 22 and 23.  A 
biopsy of sinal swelling was done.  Caries were noted in May 
1988 and tooth number 3 was marked for root canal.

In January 1988, the veteran was seen for a productive cough 
that had been ongoing since Christmas.  He denied a history 
of asthma, pneumonia, bronchitis, and other pulmonary 
problems.  The assessment was "smoker's" bronchitis.  He 
was advised to stop smoking. Notes dated in February 1988 
indicated that he had been seen at the Virginia Beach General 
Hospital emergency room on the previous night for shortness 
of breath.  There were no signs of respiratory distress and 
the rest of an examination was normal.  March 1988 records 
indicated the veteran was treated with Albuterol inhalers and 
that he still had shortness of breath despite medication.  

Dental records dated in January 1989 noted complaints of 
facial swelling and gum pain around teeth numbers 3 and 4.  
The assessment was acute exacerbation of chronic periapical 
abscess of tooth number 3.  In March 1989, a response to a 
questionnaire indicated the veteran developed asthma-like 
attacks after a chest injury.  In September 1989, he 
requested pulmonary functioning screening.  The assessment 
was bronchitis and he was advised to stop smoking.  Dental 
records noted complaints of lower right quadrant pain in 
September 1989.  The assessment was irreversible pulpits of 
tooth number 30.  

A report of medical history dated in March 1990 noted severe 
tooth or gum trouble.  In April 1990 the veteran complained 
of lower right tooth pain.  Endo involvement was noted at 
tooth number 30 as well as generalized severe marginal 
gingivitis.  Poor oral hygiene was indicated.  In October 
1990, the veteran complained of a throbbing-type discomfort 
in the lower right side of the mouth all the way in the back.  
The assessment was gross caries with acute intermittent 
symptoms.  A dental questionnaire dated in October 1990 
indicated a positive response regarding asthma.  He requested 
pulmonary functioning tests in November 1990, however, one 
could not be done at that time.  

Tooth number 32 was extracted in February 1991 due to 
irreversible pulpits.  An examination revealed no periapical 
pathology.  Past dental history included caries at tooth 
number 32.  He was seen for symptoms of a runny nose and sore 
throat in September 1991.  The assessment was upper 
respiratory infection and early bronchitis, possible 
mycoplasma.  Dental records dated in November 1991 noted 
complaints of lower right side pain.  The assessment was 
mesial root, necrotic pulp, and periradicular periodontitis 
at tooth number 30.

In April 1992, a vertical fracture at tooth number 30 was 
nonrestorable.  A notation in May 1992 indicated that tooth 
number 30 was missing due to recent extraction.  A dental 
examination in September 1992 noted pain in the lower right 
side and chipped and cracked broken teeth.  A dental 
questionnaire dated in September 1992 indicated a negative 
response regarding asthma.  

A medical history report dated in January 1993 noted reactive 
airway disease that was controlled with inhalers.  A type 2 
dental examination was provided, but all treatment was not 
completed prior to separation.  A report of medical history 
contained positive check marks for severe tooth or gum 
trouble, asthma, and shortness of breath.  Medical records 
dated in February 1993 noted a new onset of asthma.  The 
assessment included post-traumatic myofacial syndrome.

The veteran underwent a VA examination in March 1993.  Review 
of the respiratory system indicated no cough, no exercise 
intolerance, occasional shortness of breath for which he used 
medication, and lungs were clear.  Review of the mouth 
indicated it was clear with good dentition.  The diagnosis 
included a history of asthma with a normal chest x-ray.

Dental records from Randall Furman, D.D.S., dated from July 
1994 to May 1995 indicated root canal therapy for tooth 
number 31 in April 1995.  All other treatment was for the 
upper teeth.

Dental records from Philip A. Rubin, D.D.S., noted treatment 
on the upper left side in June and December 1998.

A report of contact dated in October 2002 indicated the 
veteran was called and informed that a letter was sent that 
notified him that he had been scheduled for a VA examination 
in North Carolina.  The veteran's reply was that he did not 
have money to go to the examination and that it was not 
convenient for him to do so.  He was called a few days later 
and was told why it was important for him to go to the VA 
examination.  If he did not wish to attend, he was told to 
notify the RO if he preferred an examination in New Jersey, 
which was listed as his permanent address.

Bills dated in December 2002 indicated that the veteran 
failed to show up for his dental and medical examinations.


Analysis

The Board notes from the onset that the veteran failed to 
appear for his VA examinations.  Information obtained during 
these examinations could have had a significant impact on the 
veteran's claim, as opinions regarding etiology would have 
been obtained.  Due to the veteran's failure to report for a 
scheduled VA examination, the Board will decide the claims 
based on the evidence of record.  38 C.F.R. § 3.655(b) 
(2002).

Dental

Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  38 C.F.R. § 3.381(a).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c).

However, the following will not be considered service- 
connected for treatment purposes: (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. § 
3.381(e).

Subject to the requirements set forth above, a veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. § 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case, the evidence does not show 
that he has an adjudicated service-connected compensable 
dental condition, nor has he alleged that his claimed dental 
condition would warrant a compensable rating under the rating 
schedule.  See e.g., 38 C.F.R. § 4.150 (2002).

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release. 

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma will be eligible for 
VA dental care on a Class II (a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 
C.F.R. § 3.306(b)(1) (2002).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 
(2002).

In this case, the record shows that the veteran did receive 
an injury to the jaw in August 1987.  Although no tooth 
involvement was noted at that time, dental records dated in 
April 1992 indicated that there was a vertical fracture in 
tooth number 30.  Since the tooth was located in the area of 
the trauma, all reasonable doubt is resolved in the veteran's 
favor and service connection for treatment purposes is 
warranted for tooth number 30.  The dental records have not 
specifically identified any other tooth in the lower right 
side of the mouth that may have been damaged due to the 
August 1987 injury.  Evidence of tooth loss of other teeth 
indicated that caries and other dental conditions not 
associated with trauma were the cause.  In view of the 
foregoing, service connection may not be granted for 
treatment purposes for any of the other tooth.


Asthma

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2002).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Moreover, the Board notes that service connection may also be 
established for a current disability on the basis of a 
"presumption" under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002). 

Service medical record noted diagnoses of bronchitis 
associated with smoking.  The March 1993 VA examiner's 
diagnosis of asthma does not qualify as a diagnosis of a 
current disability because it was by history only and not 
based on current findings.  In fact, there are no post-
service medical records that show objective findings of 
asthma or any other respiratory disorder.

In the absence of evidence of a current disorder and its 
relationship to service, the preponderance of the evidence is 
against the claim of service connection for asthma and the 
benefit of the doubt doctrine does not apply.  The claim, 
therefore, is denied. 38 U.S.C.A. § 5107(b) (West Supp. 
2002). 


ORDER

Service connection for residuals of dental trauma to tooth 
number 30, for the purpose of eligibility for VA outpatient 
dental treatment is granted.

Service connection for asthma is denied.



____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

